                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                      NORTHERN DIVISION
SYLVIA RAY, as personal representative of
                                   )
the Estates of Paige Mitchell and Kaci Mitchell,
                                   )
        Plaintiff,                 )
                                   )
v.                                 )                          CIVIL ACTION 2:19-00069-KD-MU
                                   )
ESTATE OF BRADLEY ELLIOTT GRAY and )
CITY OF MOUNDVILLE,                )
     Defendants.                   )

                                                ORDER

        This matter is before the Court on Defendant City of Moundville's motion to strike/dismiss

(Doc. 4), Plaintiff's response (Doc. 9) and Defendant's reply (Doc. 11); and Plaintiff's motion for

leave to amend the complaint (Doc. 19) and Defendant's response (Doc. 20).


I.      Background


        On January 25, 2019, Plaintiff initiated this action in the Circuit Court of Hale County,

Alabama alleging claims for wrongful death (of Paige Mitchell and Kaci Mitchell) and Section

1983 liability against the Estate of Bradley Elliott Gray (who killed the Mitchells with a firearm

returned to him by the Moundville police department), the City of Moundville, the Moundville

Police Department, and fictitious parties #1-10. (Doc. 1-1).1 In so doing, Plaintiff describes

fictitious parties #1-10 as follows and alleges the following claim against them (Count IV):


        No. 1: The correct name of the defendant identified as the Estate of Bradley Elliott Gray,
        if that defendant has been improperly identified by that name;
        No. 2: The personal representative of the defendant identified as the Estate of Bradley

        1
           Defendant Moundville Police Department was dismissed on April 16, 2019. Additionally, "to
plaintiffs’[] knowledge, the Estate of Bradley Elliott Gray has not been filed for probate, and no one has
been appointed as personal representative of the estate." (Doc. 19 at 1 at ¶2).
Elliott Gray;
No. 3: The administrator ad litem of the defendant identified as the Estate of Bradley Elliott
Gray;
No. 4: The correct name of the defendant identified as City of Moundville, if that defendant
has been improperly identified by that name;
No. 5: The correct name of the defendant identified as Moundville Police Department, if
that defendant has been improperly identified by that name;
Nos. 6-10: The persons, officers, employees, agents or representatives of the defendants
identified as City of Moundville and Moundville Police Department, who engaged in the
conduct described in this complaint.
Plaintiffs aver that the identities of the fictitious party defendants are otherwise unknown
to them at this time, or if their names are known, their identities as proper party defendants
are not known to them at this time, and their true names will be substituted by amendment
when ascertained.
                                             ***
                                         Count IV
                            Claims Against Fictitious Parties
34. Plaintiffs incorporate the allegations of paragraphs 1-33 of the complaint.
35. Plaintiffs assert against Defendant No. 1 the same claims they have asserted against
Bradley Elliott Gray, substituting the true name of Defendant No. 1 for Gray.
36. Plaintiffs assert against Defendant No.2 the same claims they have asserted against
Bradley Elliott Gray, substituting the true name of Defendant No. 2 for Gray.
37. Plaintiffs assert against Defendant No. 3 the same claims they have asserted against
Bradley Elliott Gray, substituting the true name of Defendant No. 3 for Gray.
38. Plaintiffs assert against Defendant No.4 the same claims they have asserted against the
City of Moundville, substituting the true name of Defendant No. 4 for the city.
39. Plaintiffs assert against Defendant No.5 the same claims they have asserted against the
Moundville Police Department, substituting the true name of Defendant No.4 for the
department.
40. With respect to Defendants Nos. 6-10, plaintiffs allege that these defendants engaged
in the conduct attributed in this complaint to the department and the city…plaintiffs assert
against Defendants Nos. 6-10 the same claims they have asserted against the department
and the city.
WHEREFORE, plaintiffs demand judgment against Defendants No.1-3 for punitive
damages in an amount to be determined by the jury, plus interest and costs, and they
       demand judgment against Defendants 4-10 for compensatory and punitive damages in an
       amount to be determined by the jury, plus interest and costs.
(Doc. 1-1 at 1-2, 5-6).


       On February 20, 2019, Defendants removed the case to this Court. (Doc. 1). On February

26, 2019, the City of Moundville (the City) moved to strike and dismiss the fictitious party

defendants #4-10 and the claims against them, (Doc. 4), for which briefing was complete March

21, 2019. (Docs. 7, 9, 11). On May 15, 2019, Plaintiff filed a motion to amend the complaint to

remove fictitious defendant #6 and replace it with individual defendant Ken Robertson, as well as

add a new federal claim in connection with the return of the pistol, to which the City filed an

opposition. (Docs. 19, 20).


II.    Discussion


       Generally, fictitious party practice is not permitted in federal courts. Richardson v.

Johnson, 598 F.3d 734, 738 (11th Cir. 2010). Specifically, this action is before the Court on

removal on the basis of federal question jurisdiction. When a party is ignorant of the identity/name

of an opposing party at the time a complaint is filed, fictitious party is often used, with the

complaint being amended later via substitution of the opposing party's true identity/name once

discovered. Saxton v. ACF Indus., 254 F.3d 959, 964-965 (11th Cir. 2001). As explained in

Grinton v. Coffer, 2010 WL 11613835, *7-8 (N.D. Ala. Apr. 12, 2010):


       …..federal jurisdiction in Saxton was based on diversity of citizenship, and the court's
       emphasis of its diversity jurisdiction throughout the opinion raises the question whether its
       holding applies equally to federal question jurisdiction cases. Another district court sitting
       in Alabama addressed this very issue and, in a well-reasoned opinion, ruled that Saxton's
       holding should apply to federal question cases as well. Mann v. Darden, 630 F. Supp. 2d
       1305, 1311 (M.D. Ala. 2009) (quoting committee notes to Rule 15 that contemplate the
       rule's application in federal question cases). Even though Alabama rules regarding relation-
       back of amendments would apply in this federal-question case and would allow the
       substitution…for fictitious parties under certain conditions, Plaintiff nevertheless has not
        met the conditions for substitution set forth in Alabama law.
        The court turns to the relevant Alabama rules to explain why. Rule 15(c) of the Alabama
        Rules of Civil Procedure addresses relation back. Subsection (c)(4) sets out the applicable
        rule when—as in this case—fictitious parties are involved: “An amendment of a pleading
        relates back to the date of the original pleading when ... relation back is permitted by
        principles applicable to fictitious party practice pursuant to Rule 9(h).” Fed. R. Civ. P.
        15(c)(4). Rule 9(h) in turn provides: “When a party is ignorant of the name of an opposing
        party and so alleges in the party's pleading, the opposing party may be designated by any
        name, and when that party's true name is discovered, the process and all pleadings and
        proceedings in the action may be amended by substituting the true name.” Fed. R. Civ. P.
        9(h). The Eleventh Circuit explained in Saxton that the combination of Alabama Rules
        15(c) and 9(h) allows a plaintiff to avoid the statutory bar if
                   (1) the original complaint adequately described the fictitious defendant; (2) the
                original complaint stated a claim against the fictitious defendant; (3) the plaintiff
                was ignorant of the true identity of the defendant; and (4) the plaintiff used due
                diligence to discover the defendant's true identity.
        Saxton, 254 F.3d at 965 (citing Jones v. Resorcon, Inc., 604 So. 2d 370, 372-73 (Ala.
        1992))….


        Rule 9(h) of the Alabama Rules of Civil Procedure provides, in part, that “[w]hen a party

is ignorant of the name of an opposing party and so alleges, that party may designate the opposing

party by any name and amend its pleading to substitute the opposing party's true name when the

true name is discovered.” Saxton v. ACF Indus., 254 F.3d 959, 964-965 (11th Cir. 2001). See also

e.g., Wardlow v. Whiten, 2015 WL 6503674, *2 (N.D. Ala. Oct. 28, 2015) (same). Rule 9(h)

operates in conjunction with Fed.R.Civ.P. Rule 15(c) to “allow a plaintiff, in certain circumstances,

to avoid a limitations bar by fictitiously naming a defendant and later substituting the actual party.”

Id. “Such a substitution is allowed to relate back to the date of the original complaint if the original

complaint adequately described the fictitiously named defendant and stated a claim against such a

defendant.” Jones v. Resorcon, Inc., 604 So.2d 370, 372-373 (Ala. 1992).


        Specifically, “an amendment substituting an actual defendant for a fictitious defendant

relates back when: (1) the original complaint adequately described the fictitious defendant; (2) the
original complaint stated a claim against the fictitious defendant; (3) the plaintiff was ignorant of

the true identity of the defendant; and (4) the plaintiff used due diligence to discover the defendant's

true identity.” Wyatt v. Georgia-Pacific LLC, 2018 WL 1308954, *2-3 (S.D. Ala. Mar. 13, 2018)

(citation omitted).    Additionally, the Alabama Supreme Court “has elaborated upon the

requirement that the plaintiff be ignorant of the identity of the fictitiously named party by holding

that the plaintiff must substitute the named defendant for the fictitious party within a reasonable

time after determining the defendant's true identity.” Ex parte Mobile Infirmary Ass'n, 74 So.3d

424, 429 (Ala. 2011) (citations omitted). In sum, “to invoke the relation back principle of Rule

15(c), a plaintiff...must proceed in a reasonably diligent manner to determine the true identity of a

fictitiously named defendants and to amend his complaint accordingly.” Ex parte Hensel Phelps

Const. Co., 7 So.3d 999, 1003 (Ala. 2008) (citation omitted).


        The City's motion to strike/dismiss is based on the general disallowance of fictitious party

practice in federal court, adding that any exception to that general rule does not apply because the

Complaint failed to describe these defendants with sufficient specificity so "as to render their

names mere surplusage[.]" (Doc. 4 at 3). From this, the City moves to strike fictious party

defendants #4-10, paragraphs #12 and #35-40 of the Complaint, and to dismiss all of the claims

against the fictitious parties. (Doc. 4).


        At the outset, Plaintiff does not oppose dismissal of fictitious party defendants #4-5 and

does not oppose striking paragraphs #35-39 of Count IV of the Complaint. (Doc. 9 at 1). In so

doing, Plaintiff's reveals that she apparently also has no opposition to striking fictitious party

defendants #1-3. As such, the City's motion relating to dismissing fictitious party defendants #4-

5 and paragraphs #35-39 of Count IV is GRANTED, and while the City did not specifically so

move with regard to fictitious party defendants #1-3, the Court finds they are also due to be
STRICKEN based on Plaintiff's concession.


        As for the remainder -- fictitious party defendants #6-10 and paragraph #40 of Count IV

("[t]he persons, officers, employees, agents or representatives of the defendants identified as City

of Moundville…who engaged in the conduct described in this complaint[]")2 -- the Court finds as

follows. At the time Plaintiff filed the state court complaint she did not know the name of the

representative of the City who returned the firearm to Gray, and so used fictitious party practice

per Alabama's Rule 9, to assert a claim against that person by identifying him with a fictitious

name (#6), agreeing to substitute his identity once known. Likewise, Plaintiff did not know the

names of the other defendants (fictitious parties #7-10), also agreeing to substitute their identities

once known. Per Plaintiff, "[t]he facts are alleged in the complaint, and the bases of the claims are

alleged in the complaint. All that is missing are the names." (Doc. 9 at 2). Plaintiff explains that

before filing the complaint, she used the available statutory remedy to make a written demand to

the City for the identity of the individual police officers who unlawfully delivered the weapon, but

the City refused to respond. (Id.) Per Plaintiff, the only way to know these names would be after

the City makes its initial disclosures, at which time substitution will be possible. (Id.) On these

grounds, Plaintiff opposes dismissal/striking of the foregoing.


        In response, the City contends that Plaintiff's "written demand" has "absolutely nothing to

do with the City's motion to strike the fictitious parties[,]" adding that Plaintiff's reference to same

is "subterfuge." (Doc. 11 at 2, 4). The City adds that fictitious party practice is only allowed in

federal court when sufficient identifying information is available so that party may be served with


        2
           As alleged in the Complaint: "With respect to Defendants Nos. 6-10, plaintiffs allege that these
defendants engaged in the conduct attributed in this complaint to the department and the city. Therefore,
plaintiffs assert against Defendants Nos. 6-10 the same claims they have asserted against the department
and the city."
process -- which is "simply absent" from Plaintiff's Complaint. (Id. at 4). According to the City,

the allegations regarding fictitious party defendants #6-10 are overly broad, stating "these

defendants engaged in conduct attributed in this complaint to the department and the city.” (Id.)


       Presently, Plaintiff seeks to amend the complaint to, in part, name individual Ken

Robertson as a defendant, individually and in his official capacity as Police Chief of the City of

Moundville -- to substitute him for fictitious party defendant #6. (Doc. 19). As grounds, Plaintiff

explains that she only was able to ascertain the name of Robertson, as the individual who returned

the firearm to Gray, after receiving the City's initial disclosures, in May 2019. (Id.) In opposition,

the City reiterates that fictitious party practice is disallowed in federal court and that because the

City previously moved to strike fictious party defendant #6, Plaintiff cannot now amend the

complaint to substitute Ken Robertson for same. (Doc. 20).


       For fictitious party defendant #6, the Court cannot agree with the City. At the time the

state court complaint was filed, Plaintiff utilized Alabama's Rule 9, citing ignorance of the true

identity of the individual who returned the firearm to Gray, and that substitution would occur upon

learning that identity. The complaint repeatedly references the City and/or the City's police

department as recovering/confiscating the firearm Gray possessed when he committed the crime,

which "the department [had] returned…to him" after his domestic violence conviction. As per

Fed.R.Civ.P. 15, Plaintiff indicates that she used diligence to discover this individual's true

identity/name -- which she has per recent discovery "with reasonable certainty" -- and so seeks

substitution. (Doc. 19). The substitution thus relates back to the original state court complaint

allegations. Additionally, this case is in its early stages, with the Rule 16(b) Scheduling Order

issuing on May 1, 2019. Plaintiff also timely filed the motion to amend the Complaint, by the May

15, 2019 deadline to amend pleadings. Moreover, per Plaintiff, the name of the to-be-substituted
defendant, Ken Robertson, was only identified in May 2019. Further, the City has not submitted

sufficient grounds from which to deny this amendment/substitution. Upon consideration of the

foregoing, the Court finds that Plaintiff's motion to amend the Complaint, to substitute Ken

Robertson for fictitious party defendant #6 and to add/clarify allegations related to Robertson, is

GRANTED. The motion to amend is also GRANTED as to Plaintiff's request to add the

allegation that the return of the firearm violated 18 U.S.C. § 922 (not only state law as previously

asserted) as the City has failed to specifically address this proposed amendment and there is

nothing before the undersigned indicating that it should be disallowed.


        Concerning fictitious party defendants #7-10, discovery has just begun and does not close

until April 27, 2020 -- for almost another year. (Doc. 17). Nevertheless, the deadline to amend

the pleadings has passed. Plaintiff has not moved to amend the complaint to substitute the true

names for fictitious party defendants #7-10 by this deadline. Given the foregoing, and because

fictitious party practice is disfavored in federal court as a whole, fictitious party defendants #7-10

and paragraph #40 of Count IV are STRICKEN from the Complaint.3


        DONE and ORDERED this the 31st day of May 2019.


                                                    /s/ Kristi K. DuBose
                                                    KRISTI K. DuBOSE
                                                    CHIEF UNITED STATES DISTRICT JUDGE




        3
          In the event Plaintiff learns these identities/names (to substitute for fictitious party defendants #7-
10), she will bear the burden of establishing "good cause" for any amendment (as outside the deadline to
amend) per Rule 15(a)(2) and Rule 16(b)(4) (e.g., “[a] schedule may be modified only for good cause and
with the judge's consent[]”). See, e.g., Betts v. Progressive Specialty Ins. Co., 2017 WL 957367, *1 (S.D.
Ala. Mar. 10, 2017) (discussing same).
